UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	December 31, 2015 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/15 (Unaudited) COMMON STOCKS (94.4%) (a) Shares Value Aerospace and defense (1.1%) Airbus Group SE (France) 22,653 $1,521,001 Bombardier, Inc. Class B (Canada) (NON) 550,400 533,017 Embraer SA ADR (Brazil) 39,900 1,178,646 Airlines (1.8%) International Consolidated Airlines Group SA (Spain) 355,946 3,176,765 Japan Airlines Co., Ltd. (Japan) 62,100 2,223,892 Auto components (0.7%) Toyota Industries Corp. (Japan) 41,100 2,196,462 Automobiles (3.7%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 172,545 2,375,882 Tata Motors, Ltd. (India) (NON) 339,677 1,997,454 Toyota Motor Corp. (Japan) 55,200 3,388,178 Yamaha Motor Co., Ltd. (Japan) 160,800 3,603,331 Banks (6.4%) Bank of Ireland (Ireland) (NON) 6,633,516 2,431,175 Credicorp, Ltd. (Peru) 8,700 846,684 Dubai Islamic Bank PJSC (United Arab Emirates) 514,973 861,331 Grupo Financiero Banorte SAB de CV (Mexico) 350,200 1,926,308 ING Groep NV GDR (Netherlands) 139,638 1,879,673 Shinsei Bank, Ltd. (Japan) 1,304,000 2,398,777 Metro Bank PLC (acquired 1/15/14, cost $1,092,323) (Private) (United Kingdom) (F) (RES) (NON) 51,316 1,575,412 Natixis SA (France) 302,892 1,712,092 Permanent TSB Group Holdings PLC (Ireland) (NON) 701,305 3,502,128 Virgin Money Holdings UK PLC (United Kingdom) 404,990 2,270,801 Beverages (3.9%) Anheuser-Busch InBev SA/NV (Belgium) 60,272 7,445,100 Molson Coors Brewing Co. Class B 26,600 2,498,272 SABMiller PLC (United Kingdom) 30,637 1,835,145 Biotechnology (2.0%) Celgene Corp. (NON) 13,800 1,652,688 China Biologic Products, Inc. (China) (NON) 7,500 1,068,450 Gilead Sciences, Inc. 14,300 1,447,017 Grifols SA ADR (Spain) 59,315 1,921,806 Building products (1.0%) LIXIL Group Corp. (Japan) 144,100 3,198,146 Capital markets (0.9%) Credit Suisse Group AG (Switzerland) 73,692 1,592,730 KKR & Co. LP 79,800 1,244,082 Chemicals (2.3%) Akzo Nobel NV (Netherlands) 38,828 2,593,458 CF Industries Holdings, Inc. 42,500 1,734,425 Dow Chemical Co. (The) 50,800 2,615,184 Commercial services and supplies (3.3%) dorma + kaba Holding AG Class B (Switzerland) 4,620 3,134,648 Regus PLC (United Kingdom) 637,182 3,111,916 Sohgo Security Services Co., Ltd. (Japan) 46,500 2,176,096 Tyco International PLC 51,900 1,655,091 Communications equipment (1.0%) Alcatel-Lucent (France) (NON) 813,248 3,225,859 Construction and engineering (0.7%) Concord New Energy Group, Ltd. (China) 16,940,000 1,008,868 Mota-Engil SGPS SA (Portugal) (S) 471,589 984,547 Consumer finance (0.5%) Unifin Financiera SAPI de CV SOFOM ENR (Mexico) (NON) 539,100 1,669,741 Containers and packaging (0.4%) Smurfit Kappa Group PLC (Ireland) 51,834 1,322,863 Diversified financial services (1.5%) Challenger, Ltd. (Australia) 417,407 2,631,350 Eurazeo SA (France) 26,566 1,828,294 Diversified telecommunication services (2.8%) Cellnex Telecom SAU 144A (Spain) 105,334 1,963,893 Com Hem Holding AB (Sweden) 362,363 3,274,868 Telecom Italia SpA RSP (Italy) 3,336,273 3,412,427 Electrical equipment (0.4%) Boer Power Holdings, Ltd. (China) (S) 601,000 1,079,311 Electronic equipment, instruments, and components (0.9%) Japan Display, Inc. (Japan) (NON) 242,100 699,936 Murata Manufacturing Co., Ltd. (Japan) 14,300 2,052,432 Energy equipment and services (0.5%) Ezion Holdings, Ltd. (Singapore) (S) 3,497,280 1,490,146 Food and staples retail (0.9%) AIN Holdings, Inc. (Japan) 30,500 1,452,941 X5 Retail Group NV GDR (Russia) (NON) 67,700 1,283,202 Food products (5.8%) Associated British Foods PLC (United Kingdom) 92,121 4,534,488 Barry Callebaut AG (Switzerland) 1,766 1,926,049 Kerry Group PLC Class A (Ireland) 60,356 4,994,749 Nestle SA (Switzerland) 22,098 1,637,985 Nomad Foods, Ltd. (United Kingdom) (NON) 105,617 1,246,780 Orkla ASA (Norway) 250,600 1,977,712 WH Group, Ltd. 144A (Hong Kong) (NON) 2,221,451 1,231,265 Health-care equipment and supplies (0.6%) Sartorius AG (Preference) (Germany) 6,577 1,717,182 Hotels, restaurants, and leisure (2.9%) Accor SA (France) 18,362 792,044 Compass Group PLC (United Kingdom) 321,456 5,563,697 Dalata Hotel Group PLC (Ireland) (NON) 425,221 2,549,637 Household durables (1.1%) Skyworth Digital Holdings, Ltd. (China) 1,662,509 1,075,233 Sony Corp. (Japan) 96,100 2,354,295 Household products (1.1%) Henkel AG & Co. KGaA (Preference) (Germany) 29,082 3,241,830 Independent power and renewable electricity producers (0.6%) China Resources Power Holdings Co., Ltd. (China) 2,849 5,499 Electric Power Development Co., Ltd. (Japan) 49,600 1,765,095 Insurance (4.7%) Admiral Group PLC (United Kingdom) 64,169 1,560,802 AIA Group, Ltd. (Hong Kong) 919,400 5,477,379 Prudential PLC (United Kingdom) 239,505 5,362,015 St James's Place PLC (United Kingdom) 139,099 2,051,632 Internet and catalog retail (1.2%) Ctrip.com International, Ltd. ADR (China) (NON) (S) 32,600 1,510,358 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) (F) (RES) (NON) 163 1,091,079 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Global Fashion Holding SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) (F) (RES) (NON) 8,287 209,912 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) (F) (RES) (NON) 2 2 Rakuten, Inc. (Japan) 80,300 925,392 Internet software and services (0.9%) Tencent Holdings, Ltd. (China) 145,300 2,834,519 IT Services (1.0%) InterXion Holding NV (Netherlands) (NON) 33,400 1,007,010 Worldpay Group PLC (United Kingdom) (NON) 457,192 2,073,001 Machinery (0.3%) EVA Precision Industrial Holdings, Ltd. (China) 4,608,000 814,570 Media (5.5%) ITV PLC (United Kingdom) 756,439 3,082,263 Mediaset SpA (Italy) 427,237 1,769,409 Nippon Television Holdings, Inc. (Japan) 116,700 2,123,826 Numericable-SFR (France) 71,026 2,578,810 Quebecor, Inc. Class B (Canada) 72,400 1,772,720 WPP PLC (United Kingdom) 151,563 3,488,634 Zee Entertainment Enterprises, Ltd. (India) 305,028 2,008,560 Multi-utilities (1.3%) Veolia Environnement SA (France) 161,241 3,821,933 Oil, gas, and consumable fuels (1.7%) Genel Energy PLC (United Kingdom) (NON) 240,227 595,432 Royal Dutch Shell PLC Class A (United Kingdom) 103,808 2,332,203 Suncor Energy, Inc. (Canada) 90,900 2,346,569 Personal products (1.1%) Coty, Inc. Class A 98,700 2,529,681 Shiseido Co., Ltd. (Japan) 47,000 972,577 Pharmaceuticals (11.8%) Allergan PLC (NON) 12,000 3,750,000 Astellas Pharma, Inc. (Japan) 324,400 4,607,845 AstraZeneca PLC (United Kingdom) 53,437 3,612,821 Aurobindo Pharma, Ltd. (India) 141,933 1,870,796 Bayer AG (Germany) 8,564 1,074,451 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) (S) 9,972,000 1,382,631 Novartis AG (Switzerland) 96,757 8,270,459 Sanofi (France) 15,715 1,340,894 Shionogi & Co., Ltd. (Japan) 57,500 2,599,501 Shire PLC (United Kingdom) 67,656 4,636,725 UCB SA (Belgium) 32,936 2,964,625 Real estate investment trusts (REITs) (2.1%) Hibernia REIT PLC (Ireland) 2,343,456 3,587,541 Japan Hotel REIT Investment Corp (Japan) 3,993 2,951,406 Real estate management and development (1.3%) Foxtons Group PLC (United Kingdom) 756,071 2,089,739 Kennedy-Wilson Holdings, Inc. 79,605 1,916,888 Semiconductors and semiconductor equipment (1.4%) Silergy Corp. (China) 253,992 2,609,942 SK Hynix, Inc. (South Korea) 58,576 1,512,239 Software (2.2%) Mobileye NV (Israel) (NON) (S) 32,700 1,382,556 Nintendo Co., Ltd. (Japan) 16,200 2,230,122 RIB Software AG (Germany) (S) 115,914 1,417,654 TiVo, Inc. (NON) 206,900 1,785,547 Specialty retail (0.6%) Sports Direct International PLC (United Kingdom) (NON) 215,410 1,826,404 Technology hardware, storage, and peripherals (1.2%) Casetek Holdings, Ltd. (Taiwan) 292,000 1,183,969 Lenovo Group, Ltd. (China) 1,296,000 1,305,956 Samsung Electronics Co., Ltd. (South Korea) 1,222 1,304,890 Textiles, apparel, and luxury goods (1.4%) Luxottica Group SpA (Italy) 46,506 3,031,698 Welspun India, Ltd. (India) 86,261 1,184,047 Tobacco (0.8%) Japan Tobacco, Inc. (Japan) 63,400 2,327,867 Trading companies and distributors (1.1%) Mitsubishi Corp. (Japan) 46,800 777,509 Wolseley PLC (United Kingdom) 46,938 2,551,496 Transportation infrastructure (0.9%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 500,000 2,642,669 Water utilities (0.2%) Sound Global, Ltd. (China) (F) (NON) (S) 899,000 650,713 Wireless telecommunication services (2.9%) Bharti Infratel, Ltd. (India) 361,827 2,331,412 China Mobile, Ltd. (China) 105,500 1,182,384 KDDI Corp. (Japan) 154,000 3,986,593 Vodafone Group PLC (United Kingdom) 368,635 1,192,364 Total common stocks (cost $277,939,938) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 287,600 $989,876 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 342,000 1,436,762 Total warrants (cost $2,381,451) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 (i) $114,039 $136,458 U.S. Treasury Notes 2.125%, August 15, 2021 (i) 121,000 123,436 1.375%, February 28, 2019 (i) 112,000 112,456 Total U.S. treasury obligations (cost $372,350) SHORT-TERM INVESTMENTS (6.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.44% (d) Shares 6,216,709 $6,216,709 Putnam Short Term Investment Fund 0.33% (AFF) Shares 12,193,443 12,193,443 SSgA Prime Money Market Fund Class N 0.19% (P) Shares 590,000 590,000 U.S. Treasury Bills 0.14%, April 28, 2016 $231,000 230,806 U.S. Treasury Bills 0.11%, April 21, 2016 110,000 109,932 U.S. Treasury Bills 0.07%, April 14, 2016 157,000 156,919 U.S. Treasury Bills 0.07%, April 7, 2016 33,000 32,987 U.S. Treasury Bills 0.13%, February 11, 2016 111,000 110,985 U.S. Treasury Bills 0.07%, February 4, 2016 111,000 110,990 U.S. Treasury Bills 0.05%, January 7, 2016 462,000 461,998 Total short-term investments (cost $20,214,945) TOTAL INVESTMENTS Total investments (cost $300,908,684) (b) FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $59,521,408) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/16/16 $858,983 $840,530 $18,453 Barclays Bank PLC Euro Buy 3/16/16 3,299,738 3,229,818 69,920 Hong Kong Dollar Buy 2/17/16 2,596,409 2,596,363 46 Japanese Yen Buy 2/17/16 3,068,644 2,982,201 86,443 Singapore Dollar Buy 2/17/16 1,067,445 1,078,944 (11,499) Citibank, N.A. Danish Krone Buy 3/16/16 10,113,417 9,927,414 186,003 Japanese Yen Sell 2/17/16 3,968,615 4,045,351 76,736 Credit Suisse International Canadian Dollar Sell 1/20/16 3,499,053 3,656,493 157,440 Euro Buy 3/16/16 109,088 106,759 2,329 Japanese Yen Buy 2/17/16 162,598 162,302 296 Deutsche Bank AG Australian Dollar Buy 1/20/16 1,049,074 1,101,824 (52,750) British Pound Sell 3/16/16 2,813,697 2,877,686 63,989 Euro Buy 3/16/16 1,591,678 1,557,346 34,332 HSBC Bank USA, National Association British Pound Sell 3/16/16 1,920,521 1,964,748 44,227 Canadian Dollar Buy 1/20/16 1,222,916 1,203,645 19,271 Euro Buy 3/16/16 2,169,777 2,123,482 46,295 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/20/16 1,256,884 1,313,788 56,904 Japanese Yen Buy 2/17/16 1,577,201 1,574,755 2,446 Norwegian Krone Buy 3/16/16 745,337 762,564 (17,227) Singapore Dollar Buy 2/17/16 1,483,239 1,498,726 (15,487) South Korean Won Sell 2/17/16 2,858,460 2,893,013 34,553 Swedish Krona Buy 3/16/16 3,118,487 3,030,570 87,917 State Street Bank and Trust Co. British Pound Sell 3/16/16 2,567,771 2,626,350 58,579 Euro Buy 3/16/16 187,256 82,274 104,982 Israeli Shekel Sell 1/20/16 220,296 225,478 5,182 Japanese Yen Buy 2/17/16 1,507,553 1,504,853 2,700 Swedish Krona Sell 3/16/16 1,328,536 1,314,871 (13,665) UBS AG Australian Dollar Buy 1/20/16 1,948,000 1,892,276 55,724 Swiss Franc Buy 3/16/16 451,142 409,899 41,243 WestPac Banking Corp. Japanese Yen Sell 2/17/16 939,915 937,085 (2,830) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $304,959,040. (b) The aggregate identified cost on a tax basis is $922,022,660, resulting in gross unrealized appreciation and depreciation of $34,793,791 and $645,870,564, respectively, or net unrealized depreciation of $611,076,773. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,876,413, or 0.9% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,973,787 $27,516,447 $22,296,791 $4,135 $12,193,443 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,216,709, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,878,803. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,084 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 19.4% Japan 17.7 United States 11.9 China 6.2 Ireland 6.1 France 5.5 Switzerland 5.5 Belgium 3.4 India 3.1 Germany 2.8 Italy 2.7 Spain 2.3 Hong Kong 2.2 Netherlands 1.8 Canada 1.5 Mexico 1.2 Sweden 1.1 South Korea 0.9 Australia 0.9 Norway 0.7 Singapore 0.5 Brazil 0.5 Israel 0.5 Other 1.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,011 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,830 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,283,078 $47,915,256 $1,301,001 Consumer staples 5,027,953 36,107,690 — Energy 2,346,569 4,417,781 — Financials 7,603,703 44,188,865 1,575,412 Health care 9,839,961 34,077,930 — Industrials 3,366,754 28,401,434 — Information technology 7,400,972 19,224,660 — Materials 4,349,609 3,916,321 — Telecommunication services — 17,343,941 — Utilities — 6,243,240 — Total common stocks U.S. treasury obligations — 372,350 — Warrants — 2,426,638 — Short-term investments 12,783,443 7,431,326 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,142,552 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,256,010 $113,458 Equity contracts 2,426,638 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$99,800,000 Warrants (number of warrants)630,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $18,453 $156,409 $262,739 $160,065 $98,321 $109,793 $181,820 $171,443 $96,967 $— 1,256,010 Total Assets $18,453 $156,409 $262,739 $160,065 $98,321 $109,793 $181,820 $171,443 $96,967 $— $1,256,010 Liabilities: Forward currency contracts# — 11,499 — — 52,750 — 32,714 13,665 — 2,830 113,458 Total Liabilities $— $11,499 $— $— $52,750 $— $32,714 $13,665 $— $2,830 $113,458 Total Financial and Derivative Net Assets $18,453 $144,910 $262,739 $160,065 $45,571 $109,793 $149,106 $157,778 $96,967 $(2,830) $1,142,552 Total collateral received (pledged)##† $— $136,458 $262,739 $150,000 $— $109,793 $140,000 $123,436 $5,011 $— Net amount $18,453 $8,452 $— $10,065 $45,571 $— $9,106 $34,342 $91,956 $(2,830) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 26, 2016
